Citation Nr: 1112677	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to December 1959.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for residuals of rheumatic fever claimed separately as an enlarged heart, rheumatoid arthritis, diabetes, and hypertension.  The RO consolidated the issues into a single claim for residuals of rheumatic fever in the January 2006 statement of the case (SOC).

In April 2006, the Veteran presented personal testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2007 the Board denied service connection for residuals of rheumatic fever.  The Veteran appealed the case to the U.S. Court of Appeals for Veteran's Claims (CAVC).  In May 2008, the CAVC vacated the Board's September 2007 decision and remanded the case to the Board for further development and readjudication.

The Board remanded the claim in March and October 2009 for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for residuals of claimed in-service rheumatic fever is warranted.  

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  A letter as to this matter was sent in March 2006.

In this case, the Veteran is seeking service connection for residuals of rheumatic fever treated while in service.  Initially, the Board notes that the Veteran's service treatment records are unavailable.  In an April 2003 letter to the Veteran, the National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at that facility in 1973.  Moreover, the RO's efforts to search for alternative records were unsuccessful.  

Subsequent to the issuance of the supplemental statement of the case issues on December 10, 2010, additional evidence was received.  This included records from Ohio Valley Medical Center, received on December 13, 2010, and two private medical opinions in letters by V. W., D.O., and D. M., M.D, received in January 2011.  Unfortunately, the medical records/opinions did not include a waiver of agency of original jurisdiction review of this evidence.  In a written brief presentation dated in January 2011, the Veteran's representative acknowledged some of the documents but he did not waive agency of original jurisdiction consideration of this new evidence.  As such, the case must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his residuals of rheumatic fever specifically, an enlarged heart and heart condition, diabetes mellitus, rheumatoid arthritis, and hypertension since April 2009.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




